Citation Nr: 0936737	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-40 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis.

2.  Entitlement to a rating in excess of 10 percent for the 
period prior to March 12, 2007, and in excess of 20 percent 
for the period beginning March 12, 2007, for radiculopathy of 
the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for the 
period prior to January 17, 2006, and in excess of 40 percent 
for the period beginning January 17, 2006, for lumbosacral 
strain superimposed on an unstable lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York and a May 2006 rating decision of the VA Togus RO in 
Augusta, Maine.  Jurisdiction over the claims folder was 
subsequently returned to the New York RO. 

By rating decision of March 2006, the disability rating for 
the Veteran's low back disability was increased from 20 to 40 
percent, effective January 17, 2006.  By rating decision of 
August 2007, the disability rating for the Veteran's 
radiculopathy of the left lower extremity was increased from 
10 to 20 percent, effective March 12, 2007.  These decisions 
did not satisfy the Veteran's appeal for either issue.

The Board remanded these matters to the originating agency in 
September 2008 for further development.

The issue of entitlement to service connection for a 
bilateral knee disability, to include on a secondary basis, 
is addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Prior to March 12, 2007, the Veteran's radiculopathy of 
the left lower extremity most closely approximated mild, 
incomplete paralysis of the sciatic nerve.

2.  During the period beginning March 12, 2007, the Veteran's 
radiculopathy of the left lower extremity has not more nearly 
approximated moderately severe incomplete paralysis of the 
sciatic nerve than moderate incomplete paralysis.

3.  Prior to January 17, 2006, the Veteran's lumbosacral 
strain was productive of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, and muscle spasm and guarding severe enough to 
result in an abnormal gait. 

4.  At no point has the Veteran's lumbosacral strain been 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks in a 12-month period.

5.  The Veteran does not have radiculopathy involving the 
right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period prior to March 12, 2007, and in excess of 20 percent 
during the period beginning March 12, 2007, for radiculopathy 
of the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2008).

2.  The criteria for a rating in excess of 20 percent for the 
period prior to January 17, 2006, and in excess of 40 percent 
for the period beginning January 17, 2006, for lumbosacral 
strain superimposed on an unstable lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating higher ratings for his low 
back disability with radiculopathy.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in October 2003 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and Social Security Administration (SSA) records.  Moreover, 
the Veteran has been afforded appropriate VA examinations in 
response to his claims.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Lumbosacral strain is rated under diagnostic code (DC) 5237, 
and thus is rated according to the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 40 
percent for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment prescribed by a physician.  The 
following evaluations are assignable for intervertebral disc 
syndrome (IDS) based on incapacitating episodes: 10 percent 
where incapacitating episodes have a total duration of at 
least one week but less than 2 weeks during the past 12 
months; 20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; 40 percent where incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and 60 percent where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5343.

The Veteran's radiculopathy of the left lower extremity is 
rated according to the provisions of DC 8520.  Under DC 8520, 
complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular atrophy, a 40 percent evaluation 
if it is moderately severe, a 20 percent evaluation if it is 
moderate, and a 10 percent evaluation if it is mild.  38 
C.F.R. § 4.124a, DC 8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

Radiculopathy 

On a May 2003 private neurological examination, formal muscle 
testing was noted to be "probably normal," with some give-
way weakness into the left leg groups associated with 
complaints of pain.  Reflexes were present and symmetrical, 
although there was guarding around the left ankle, toes were 
down going, and there was no atrophy.  Sensation was normal 
to vibration and pinprick, but gait was antalgic to the left 
leg.  Electromyography (EMG) and nerve conduction study (NCS) 
revealed normal condition velocities, distal latencies, and 
evoked responses.  Selected muscles of both legs showed no 
spontaneous activity, and showed full recruitment patterns 
and motor units of normal appearance.  EMG of the left 
lumbosacral paraspinal muscles showed no spontaneous 
activity.  Electrophysiological findings were noted to be 
normal, with no evidence of active lumbosacral motor 
radiculopathy. 

On a VA examination in October 2003, the Veteran was noted 
have complained of mild weakness with numbness of the left 
lower extremity.  On examination, the Veteran had a sensory 
deficit in the left lower extremity, and mild weakness of the 
left foot extensor and toe.  

An October 2003 neurological examination report indicates 
that there was no objective evidence of neurological deficit, 
but that there was pain.  It was noted that the Veteran had 
sensory loss in the entire lower left extremity that did not 
conform to any dermatomal distribution.  The Veteran was 
diagnosed as having chronic lower back pain with some 
component of lumbar spine radiculopathy.

On a September 2004 VA examination, sensory examination was 
negative, motor examination and reflexes were normal. 

On a February 2005 VA neurological examination, the entire 
left lower extremity was numb, which was noted not to be 
significant.  Motor examination and reflexes were normal, and 
Lasegue's was positive on the left side.  

A February 2006 private examination report indicates that the 
Veteran had decreased sensation at the left L5-S1 dermatomes, 
straight leg raise was positive on the left, there were no 
focal motor deficits, and reflexes were normal at the knees 
and ankles.  It was noted that the Veteran's examination was 
consistent with a left L5-S1 lumbosacral radiculopathy, which 
was a left-sided sciatica. 

March 12, 2007, private treatment records indicate that the 
Veteran complained of pain, numbness and tingling to the 
knees and feet.  Further March 2007 private treatment records 
indicate that the Veteran had no neurological reflex 
asymmetry, no motor asymmetry, and that neurosensory 
examination was normal.  A May 2007 letter from the Veteran's 
private physician indicates that the Veteran had severe pain 
that radiated down his left leg, and that he continued to 
report numbness, tingling, and weakness in the left leg.  The 
letter also states that the Veteran had a chronic left lumbar 
radiculopathy with symptoms that are exacerbated from time to 
time.

The Veteran was afforded another VA examination in January 
2009.  On examination, it was noted that the bilateral lower 
extremity dermatomes were intact.  Bilateral lower extremity 
myotomes were intact for bulk, strength, and tone.  Reflexes 
were normal bilaterally for the patella and achilles, and 
there was Lasegue's sign on left straight leg raise. 

After reviewing the record, the Board finds that the 
Veteran's lower left extremity radiculopathy did not more 
nearly approximate the criteria for a 20 percent disability 
rating prior to March 12, 2007, and has not more nearly 
approximated the criteria for a disability rating in excess 
of 20 percent at any point thereafter

First, prior to March 12, 2007, the Veteran's lower left 
extremity radiculopathy more closely approximated mild 
incomplete paralysis of the sciatic nerve than moderate 
incomplete paralysis of the sciatic nerve.  During this time 
period, the Veteran's lower left extremity was noted to have 
either no sensory and motor deficits, or mild sensory 
deficits or lower left extremity weakness.  In May 2003, 
sensation was normal to vibration and pinprick, EMG and NCS 
revealed normal condition velocities, distal latencies, and 
evoked responses, and there was no spontaneous activity, full 
recruitment patterns, and motor units of normal appearance, 
with no evidence for active lumbosacral motor radiculopathy.  
In October 2003, the Veteran complained of mild weakness with 
numbness of the lower left lower extremity, and had a sensory 
deficit and mild weakness to the left lower extremity.  Again 
in October 2003, neurological examination was without 
objective evidence of neurological deficit.  In September 
2004, sensory and motor examination were normal.  On a 
February 2005 neurological examination, the entire left lower 
extremity was numb, which was noted not to be significant, 
and motor and reflexes were normal.  In February 2006, the 
Veteran had decreased sensation at the left L5-S1 dermatomes, 
there were no focal motor deficits, and reflexes were normal.

These findings indicate a mild lower left extremity 
incomplete paralysis of the sciatic nerve.  Accordingly, a 
disability rating in excess of 10 percent for lower left 
extremity radiculopathy is not warranted prior to March 12, 
2007.

Second, the Veteran's left lower extremity radiculopathy has 
never more nearly approximated moderately severe incomplete 
paralysis of the sciatic nerve than moderate incomplete 
paralysis.  March to May 2007 private treatment records 
indicate complaints of pain, numbness, weakness, and tingling 
to the knees and feet, but no neurological reflex asymmetry, 
no motor asymmetry, and normal neurosensory examination.  The 
January 2009 VA examination report indicates that the 
bilateral lower extremity dermatomes were intact, bilateral 
lower extremity myotomes were intact for bulk, strength, and 
tone, and reflexes were normal.  There have never been 
symptoms noted with respect to left leg radiculopathy or 
sciatica that could indicate "moderately severe" incomplete 
paralysis of the sciatic nerve, and no muscle atrophy of the 
left leg has ever been noted.

Thus, while the Veteran experience pain, numbness, and some 
weakness of the lower left extremity, his symptoms do not 
approximate the criteria of moderately severe incomplete 
paralysis of the sciatic nerve required for a disability 
rating in excess of 20 percent under DC 8520.  Accordingly, 
an increased rating for lower left extremity radiculopathy 
must be denied.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of those discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board notes that none of the evidence shows that 
the Veteran has been found to have radiculopathy involving 
the left lower extremity so a separate compensable rating on 
that basis is not warranted.

Lumbosacral Strain Superimposed on an Unstable Lumbosacral 
Spine

A July 2003 magnetic resonance imaging (MRI) of the Veteran's 
lumbar spine showed mild to moderate degenerative change of 
the lower lumbar spine with mild central spinal stenosis and 
bilateral neuroforamina impingement at L4-L5.  Hemangioma 
within most of the T11 vertebral body without spinal canal 
involvement was also noted.

On an August 2003 private examination, the Veteran had 
decreased range of flexion to about 45 degrees, with no gross 
spinal deformity, some tenderness on palpation of the spine, 
and no paraspinal muscle tenderness or spasm.  

On a VA examination in October 2003, the Veteran was noted to 
have some spasm in the lumbar area.  Forward flexion was from 
0 to 56 degrees, extension was to 20 degrees, lateral flexion 
to the left and right was to 30 degrees, left lateral 
rotation was to 42 degrees, and right lateral rotation was to 
44 degrees.  There was pain at the end of all range of 
motion, which increased with repetition.  There was muscle 
spasm, tenderness, guarding, and am antalgic gait.  The 
Veteran reported being bedridden three times a year, two 
weeks each time, due to acute low back pain.  

On a September 2004 VA examination, the Veteran was noted to 
have had forward flexion of 0 to 50 degrees, backward 
extension of 0 to 22 degrees, left lateral flexion of 0 to 30 
degrees, right lateral flexion of 0 to 24 degrees, left 
lateral rotation of 0 to 24 degrees, and right lateral 
rotation of 0 to 26 degrees.  The Veteran got pain at the end 
of all movement, five repeated movements increased his pain 
moderately, about 50 percent, and there was a mild increase 
in weakness, fatigue, and lack of endurance on repeated use.  
There was also objective evidence of painful motion and 
spasm, and his gait was antalgic.  It was noted that the 
Veteran was employable for a sedentary desk job, as far as 
his back was concerned, as he could sit for two hours and 
stand for one hour and 45 minutes, but could not lift heavy 
things or do repeated bending.

On a February 2005 VA examination, the Veteran was noted to 
have had forward flexion of 0 to 50 degrees, extension of 0 
to 20 degrees, right and left lateral flexion of 0 to 30 
degrees, and right and left lateral rotation of 0 to 24 
degrees.  There was pain in the low back at the end of all 
movement.  After four repeated movements, range of motion was 
additionally limited by 15 degrees, pain increased, and there 
was mild increase in fatigue, weakness, and lack of 
endurance.  There was objective evidence of painful motion 
and spasm.  

On a January 18, 2006, private examination, the Veteran had 
flexion to 20 degrees, extension neutral, and rotation to 10 
degrees with severe spasm on the right and left paraspinal 
musculatures.  A February 2006 private examination report 
indicates that the Veteran had moderately restricted lumbar 
flexion and extension, with a mild degree of muscle spasm.

A March 2007 private examination report indicates that the 
Veteran had flexion to 30 degrees, extension to 10 degrees, 
and side bending to 20 degrees, with tenderness of the 
paraspinal musculature.  X-rays of the lumbar spine showed 
stenosis with posterior degenerative changes.  Another March 
2007 private examination report indicates that extension was 
to 10 degrees, and forward flexion was to 12 inches from the 
floor.  A May 2007 letter from the Veteran's private 
physician indicates that the Veteran continued to have severe 
pain that radiated across his back and difficulty ambulating 
significant distances with this condition.  The letter states 
that the Veteran had limitations with lumbar extension and 
lateral tilting of the lumbar spine bilaterally, and muscle 
spasm across the lower back.  

The Veteran was afforded another VA examination in January 
2009.  On range of motion testing, the Veteran had forward 
flexion to 45 degrees, extension to 25 degrees, and left and 
right lateral flexion and rotation from 0 to 30 degrees.  It 
was noted that pain began at 20 degrees and ended at 45 
degrees.  The examiner noted that there was no muscle spasm, 
guarding severe enough to result in an abnormal gait, 
abnormal spinal contour, reversed lordosis, kyphosis, 
postural abnormalities, ankylosis, or abnormality of the 
musculature of the back.  MRI of the lumbar spine showed mild 
to moderate degenerative change of the lower lumbar spine 
with mild central spinal stenosis and bilateral 
neuroforaminal impingement at L4-5, and hemangioma within 
most of T11 vertebral body without spinal canal involvement.  
The Veteran was diagnosed as having lumbosacral 
radiculopathy, spinal stenosis, spondylosis, and L4-5 
foraminal impingement.  The VA examiner stated that, in his 
professional opinion, the Veteran's service-connected lower 
back condition was causing moderate functional impairment 
based on history, and clinical and imaging information.  

The Board finds that the Veteran's lumbosacral strain does 
not warrant a rating in excess of 20 percent for the period 
prior to January 17, 2006, or a rating in excess of 40 
percent thereafter.

Prior to January 17, 2006, the Veteran's limitation of 
flexion was generally noted to be to between 45 and 56 
degrees, with pain at the end of range of motion, which 
increased moderately with repetition.  Also noted was a mild 
increase in weakness, fatigue, and lack of endurance on 
repeated use.  The most to which the Veteran's spine was 
noted to be limited during that period was to 35 degrees, 
which was a 15 degrees increase in limitation after repeated 
motion.  Objective evidence of painful motion, muscle spasm, 
tenderness, and guarding were repeatedly noted; however, such 
symptoms are contemplated in the criteria for a 20 percent 
disability rating under DC 5237.  Thus, even considering 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or other such factors, the 
Veteran's lumbosacral strain did not approximate either 
favorable ankylosis of the spine or limitation of lumbar 
motion to 30 degrees or less.

The Board notes that on the October 2003 VA examination, the 
Veteran reported being bedridden three times a year, two 
weeks each time, due to acute low back pain.  However, other 
than the Veteran's report, the record does not reflect any 
periods of acute signs and symptoms of intervertebral disc 
syndrome or any other back disability that have required bed 
rest and treatment prescribed by a physician.  Thus, the 
Board does not find that the Veteran has had incapacitating 
episodes having a duration of 4 or more weeks during any 12-
month period prior to January 17, 2006.  

Accordingly, the Board finds that the Veteran's lumbosacral 
strain did not approximate the criteria for a rating in 
excess of 20 percent under any relevant diagnostic code prior 
to January 17, 2006.

The Board also finds that at no point during the period of 
this claim has the Veteran's lumbosacral strain been 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  No ankylosis of the spine has ever been 
noted in the record, much less ankylosis productive of 
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.  Moreover, on his most recent January 2009 VA 
examination, the examiner opined that the Veteran's service-
connected lower back condition was causing only moderate 
functional impairment based on history and clinical and 
imaging information.

Also, the Board again notes that the record does not reflect 
any periods of acute signs and symptoms of intervertebral 
disc syndrome or any other back disability that have required 
bed rest and treatment prescribed by a physician.  Thus, the 
Board finds that the Veteran has not had incapacitating 
episodes having a duration of 6 or more weeks during any 12-
month period.

Accordingly, the Veteran's lumbosacral strain superimposed on 
an unstable lumbosacral spine does not approximate the 
criteria for a disability rating in excess of 40 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of those discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2008).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions regarding 
the impact of his disability on his employability.  The Board 
does not doubt that the Veteran's disability has impacted his 
ability to work.  The currently assigned ratings reflect that 
the disabilities are productive of impairment in earning 
capacity.

The Board also notes the October 2003 SSA determination, 
indicating that the Veteran became disabled on August 13, 
2002, with a primary diagnosis of a back disorder (discogenic 
and degenerative), and a secondary diagnosis of poorly 
controlled hypertension.  However, there is no indication in 
the record that the average industrial impairment from the 
Veteran's back and left leg disabilities would be in excess 
of that contemplated by the assigned ratings, as the 
manifestations of those disabilities are contemplated by the 
schedular criteria.  In this regard, the Board notes that the 
SSA disability determination was based in part on May and 
August 2003 private examinations that found that the 
Veteran's flexion was to 45 degrees, and that EMG and NCS 
studies found no evidence for active lumbosacral motor 
radiculopathy.  The Board also again notes that on the 
January 2009 VA examination, the examiner opined that the 
Veteran's service-connected lower back condition was causing 
only moderate functional impairment based on history and 
clinical and imaging information.

Additionally, the Board notes that the Veteran has not 
required frequent hospitalizations for his disabilities.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
any claim for extra-schedular consideration.


ORDER

A rating in excess of 10 percent for the period prior to 
March 12, 2007, and in excess of 20 percent for the period 
beginning March 12, 2007, for radiculopathy of the left lower 
extremity is denied.

A rating in excess of 20 percent for the period prior to 
January 17, 2006, and in excess of 40 percent for the period 
beginning January 17, 2006, for lumbosacral strain 
superimposed on an unstable lumbosacral spine is denied.


REMAND

The issue of entitlement to service connection for a 
bilateral knee disability, to include on a secondary basis, 
must be remanded for the following reasons.

In its September 2009 remand, the Board directed that the 
Veteran was to be afforded a VA examination and the examiner 
was to provide an opinion with respect to each knee disorder 
found to be present as to whether there is a 50 percent or 
better probability that the disorder was etiologically 
related to the Veteran's military service or was caused or 
chronically worsened by the service-connected low back 
disability with radiculopathy.  The Veteran was provided a VA 
examination in January 2009.  The examiner diagnosed 
degenerative disease of the knee and stated that in his 
professional opinion, the Veteran's right knee condition was 
less likely than not service connected based on history, 
clinical and imaging information.  The examiner did not 
indicate any opinion as to whether the Veteran's right knee 
condition was caused or chronically worsened by his service-
connected low back disability with radiculopathy.  Moreover, 
contrary to the Board's directive, the examiner did not 
provide the rationale for his opinion that the Veteran's 
right knee disability is not etiologically related to his 
active service.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's 
September 2008 remand is prejudicial to the Veteran, this 
case must be remanded for an adequate VA opinion.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability.

2.	Then, the claims folder should be 
returned to the January 2009 knee 
examiner.  The examiner should be 
requested to provide an addendum 
expressing his opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's right 
knee disorder was caused or chronically 
worsened by the service-connected low 
back disability with radiculopathy.  
The rationale for the opinion expressed 
must also be provided.  In addition, 
the examiner should provide the 
rationale for his prior opinion that 
the Veteran's right knee disability is 
not etiologically related to his active 
service.  If the January 2009 examiner 
is no longer available, the claims 
folder should be reviewed by another 
physician with sufficient expertise who 
should provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should only 
be performed if deemed necessary by the 
person providing the opinion(s).

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


